                  Case 2:20-cv-00604-RSL Document 70 Filed 02/05/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
      BOB DAWSON, et al.,                                   Case No. 2:20-cv-00604-RSL
10
                                Plaintiffs,                 STIPULATED MOTION AND ORDER
11                                                          REGARDING RENOTING OF
              vs.                                           DEFENDANTS’ MOTION TO STAY
12
      PORCH.COM INC., et al.
13
                                Defendant.
14

15

16           The parties in the above-captioned action, through their undersigned counsel, hereby
17   STIPULATE AND AGREE as follows:
18
             1.       Defendants’ Motion to Stay (Dkt. 56) was filed on January 15, 2021, and noted for
19
     February 12, 2021, as a Third Friday motion pursuant to Local Rule 7(d)(3).
20
             2.       Pursuant to Local Rule 7(d)(3), Plaintiffs’ response was due Monday, February 1,
21
     2021. Plaintiffs filed their response on Wednesday, February 3, 2021.
22
             3.       The parties hereby agree to renote Defendants’ Motion to Stay for Friday, February
23
     12, 2021. Defendants’ reply in support of their Motion to Stay shall be due on the new noting
24

25   date.

26                                                                               LAW OFFICES
      STIPULATED MOTION AND ORDER                                            CALFO EAKES LLP
      REGARDING RENOTING OF DEFENDANTS’                                1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101
      MOTION TO STAY                                                   TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 2:20-cv-00604-RSL) - 1
              Case 2:20-cv-00604-RSL Document 70 Filed 02/05/21 Page 2 of 3




 1         SO STIPULATED.

 2   DATED this 4th day of February, 2021.
 3
        CALFO EAKES LLP                       LAWHQ, LLC
 4

 5     By s/ Patty A. Eakes                   By s/Crystal L. Cooke
         Angelo J. Calfo, WSBA# 27079           Rebecca Evans, UT #16846 (PHV)
 6       Patricia A. Eakes, WSBA# 18888         Mitchell West, WSBA #53103
         Emily Dodds Powell, WSBA #49351        Crystal L. Cooke, ct28759 (PHV)
 7       1301 Second Avenue, Suite 2800         299 S Main St., #1300
         Seattle, WA 98101                      Salt Lake City, UT 84111
 8       Phone: (206) 407-2200                  Phone: (385) 233-6612 Ext 3152
         Fax: (206) 407-2224                    Email: Rebecca@lawhq.com
 9       Email: angeloc@calfoeakes.com                  mit@westlinelaw.com
                  pattye@calfoeakes.com                 crystal.cooke@lawhw.com
10
                  emilyp@calfoeakes.com
11                                            Attorneys for Plaintiffs
          Kristin Haule, Pro Hac Vice
12        Christine M. Reilly, Pro Hac Vice
          MANATT PHELPS & PHILLIPS
13        2049 Century Park East Ste 1700
          Los Angeles, CA 90067
14        Phone: (310) 312-4000
          Fax: (310) 966-7037
15        Email: khaule@manatt.com
                  creilly@manatt.com
16

17        Attorneys for Defendants

18

19

20

21

22

23

24

25

26                                                                       LAW OFFICES
      STIPULATED MOTION AND ORDER                                    CALFO EAKES LLP
      REGARDING RENOTING OF DEFENDANTS’                        1301 SECOND AVENUE, SUITE 2800
                                                                 SEATTLE, WASHINGTON 98101
      MOTION TO STAY                                           TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 2:20-cv-00604-RSL) - 2
              Case 2:20-cv-00604-RSL Document 70 Filed 02/05/21 Page 3 of 3




                                              ORDER
 1
     IT IS SO ORDERED.
 2

 3          Dated this 5th day of February, 2021.

 4

 5                                            Robert S. Lasnik
                                              United States District Judge
 6   Presented by:
 7      CALFO EAKES LLP                         LAWHQ, LLC
 8
       By s/ Patty A. Eakes                     By s/Crystal L. Cooke
 9       Angelo J. Calfo, WSBA# 27079             Rebecca Evans, UT #16846 (PHV)
         Patricia A. Eakes, WSBA# 18888           Mitchell West, WSBA #53103
10       Emily Dodds Powell, WSBA #49351          Crystal L. Cooke, ct28759 (PHV)
         1301 Second Avenue, Suite 2800           299 S Main St., #1300
11       Seattle, WA 98101                        Salt Lake City, UT 84111
         Phone: (206) 407-2200                    Phone: (385) 233-6612 Ext 3152
12       Fax: (206) 407-2224                      Email: Rebecca@lawhq.com
         Email: angeloc@calfoeakes.com                    mit@westlinelaw.com
13
                  pattye@calfoeakes.com                   crystal.cooke@lawhw.com
14                emilyp@calfoeakes.com
                                                Attorneys for Plaintiffs
15        Kristin Haule, Pro Hac Vice
          Christine M. Reilly, Pro Hac Vice
16        MANATT PHELPS & PHILLIPS
          2049 Century Park East Ste 1700
17        Los Angeles, CA 90067
          Phone: (310) 312-4000
18        Fax: (310) 966-7037
          Email: khaule@manatt.com
19
                  creilly@manatt.com
20
          Attorneys for Defendants
21

22

23

24

25

26                                                                         LAW OFFICES
      STIPULATED MOTION AND ORDER                                      CALFO EAKES LLP
      REGARDING RENOTING OF DEFENDANTS’                          1301 SECOND AVENUE, SUITE 2800
                                                                   SEATTLE, WASHINGTON 98101
      MOTION TO STAY                                             TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 2:20-cv-00604-RSL) - 3
